Case: 19-14509   Date Filed: 06/15/2020   Page: 1 of 4



                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-14509
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 2:19-cv-00020-LGW-BWC


HAKIM ABDULLAH,

                                                             Plaintiff-Appellant,

                                   versus

M. BLAQUIERE,
Officer, Camden County Sheriff Department,
individual personal capacity,
MICHAEL H.L. ROBERSON, SR.,
individual personal capacity,

                                                          Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________

                               (June 15, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and EDMONDSON,
Circuit Judges.
                 Case: 19-14509        Date Filed: 06/15/2020       Page: 2 of 4



PER CURIAM:



        Hakim Abdullah, proceeding pro se, appeals the district court’s dismissal

without prejudice* of his complaint. He only argues that the district court erred

because it allowed the magistrate judge to act beyond his jurisdiction in granting

defendant Blaquiere’s motion to reopen and extend the time to file an answer,

thereby denying Abdullah an entry of default and eventual default judgment

against Blaquiere. Abdullah contends that the magistrate judge’s act violated

Abdullah’s due process rights and rendered the district court’s dismissal order

void.

        We review legal issues de novo. Mason v. Allen, 605 F.3d 1114, 1118 (11th

Cir. 2010). The jurisdiction and powers of magistrate judges are set forth in 28

U.S.C. § 636. Specifically,

        a judge may designate a magistrate judge to hear and determine any
        pretrial matter pending before the court, except a motion for
        injunctive relief, for judgment on the pleadings, for summary
        judgment, to dismiss or quash an indictment or information made by
        the defendant, to suppress evidence in a criminal case, to dismiss or to
        permit maintenance of a class action, to dismiss for failure to state a
        claim upon which relief can be granted, and to involuntarily dismiss
        an action. A [district] court may reconsider any pretrial matter …
        where it has been shown that the magistrate judge’s order is clearly
        erroneous or contrary to law.

*
  Because Abdullah elected to pursue an appeal rather than to amend his complaint, we have
jurisdiction to review the district court’s order of dismissal without prejudice. See Robinson v.
Fed. Nat’l Mortg. Ass’n, 673 F.2d 1247, 1249 (11th Cir. 1982).
                                                 2
               Case: 19-14509     Date Filed: 06/15/2020    Page: 3 of 4



28 U.S.C. § 636(b)(1)(A); see Fed. R. Civ. P. 72(a) (providing that magistrate

judges may decide “a pretrial matter not dispositive of a party’s claim or defense,”

and if a party timely objects to the magistrate judge’s order, the district court will

consider the objections “and modify or set aside any part of the order that is clearly

erroneous or is contrary to law”). In the excepted dispositive matters set forth in

§ 636(b)(1)(A), a magistrate judge may submit to the district court proposed

findings of fact and a recommended disposition. 28 U.S.C. § 636(b)(1)(B). A

magistrate judge may also conduct all proceedings in a civil case upon consent of

the parties, and “may be assigned such additional duties as are not inconsistent

with the Constitution and laws of the United States.” 28 U.S.C. § 636(b)(3), (c).

      The district court may, for good cause, extend the time to perform an act:

(1) with or without motion or notice, if a request is made before the time expires;

or (2) on motion after the time expires “if the party failed to act because of

excusable neglect.” Fed. R. Civ. P. 6(b)(1). If a defendant fails to file an answer

or responsive motion “and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” Fed. R. Civ. P. 55(a). Then, if the plaintiff’s claim

is for a sum certain, the clerk upon motion must enter a default judgment for that

amount and costs against a defendant who has been defaulted. Fed. R. Civ. P.

55(b)(1). If the plaintiff’s claim is not for a sum certain, the plaintiff must move

the court for a default judgment. Fed. R. Civ. P. 55(b)(2). “The court may set


                                           3
               Case: 19-14509     Date Filed: 06/15/2020   Page: 4 of 4



aside an entry of default for good cause, and it may set aside a final default

judgment under Rule 60(b).” Fed. R. Civ. P. 55(c); see Fed. R. Civ. P. 60(b)

(providing that district court may grant relief from judgment upon motion because

of, among other things, mistake, excusable neglect, newly discovered evidence, or

that the judgment is void).

      The magistrate judge had jurisdiction to issue the order extending the time

for Blaquiere to file an answer. The rules of civil procedure grant the authority to

extend an already expired deadline to answer upon a motion asserting excusable

neglect. Such a motion to extend time, filed before entry of a default or a default

judgment, is a non-dispositive pretrial motion that a magistrate judge may decide.

Thus, the magistrate judge had jurisdiction to issue the order, and Abdullah’s

challenge to the judgment against him is unavailing.

      AFFIRMED.




                                          4